Judgment, Supreme Court, New York County (James Leff, J., at suppression hearing; Jeffrey Atlas, J., at jury trial), rendered December 20, 1995, convicting defendant of manslaughter in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 5 to 15 years, 5 to 15 years, and 2⅓ to 7 years, unanimously affirmed.
Defendant’s statements were not the product of unlawful detention (see, People v Morales, 42 NY2d 129, 137-138, cert denied 434 US 1018). We agree with the hearing court’s find*212ings that defendant voluntarily accompanied the police to the precinct to assist in the investigation of this case; that questioning of defendant was conducted in a conversational, non-accusatory manner, with breaks of up to one-half hour during which time defendant was left alone and unrestrained in an interview room; and that defendant voluntarily gave written statements to the police and consented to the police search and processing of his van "to maintain his facade of innocence” (People v Yukl, 25 NY2d 585, 591-592, cert denied 400 US 851). Concur—Ellerin, J. P., Wallach, Williams, Tom and Andrias, JJ.